Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
2. 	This action is in response to the filing with the office dated 12/08/2021. Claims amended are 1, 10 and 18. Claims 1-20 are now pending in this office action.
Allowable Subject matter
3.	Claims 1, 10 and 18 are allowed as being independent claims.
4.    	Dependent claims 2-9 are allowed as being dependent on independent claim 1. Dependent claims 11-17 are allowed as being dependent on independent claim 10. Dependent claims 19-20 are allowed as being dependent on independent claim 18.
Reasons for Allowance
5. 	The following is an examiner's statement of reasons for allowance: Applicants amendments for claims 1, 10 and 18 were fully considered and found to be persuasive and overcome the prior art cited in the Non-Final rejection. While systems are known to determine a timer for user identifier having an expiry time, Holloway; Lee Hahn (US 20170012967 A1) Paragraph [0021]) there does not appear to be a specific teaching of “determining that a timer for the user identifier has expired indicating that the stored user properties for the user are no longer valid for the audience definition and that a last modified date of the audience definition is newer than a date of the audience definition stored at the cached data store”. Similarly for claims 10 and 18. While each element of the limitation may be known in some parts the combination as claimed would not be 
	Claim 1: A system comprising: a processor; and a memory storing instructions that, when executed by the processor, configure the processor to: receive, from a computing device, a request for a set of content, the request associated with a user identifier; query a cached data store to determine that a set of audiences for the user identifier is stale; query an audience definition from an audience data store, based on the user identifier; query stored user properties from a user property data store, based on the user identifier; determine that the set of audiences for the user identifier is stale by: determining that a timer for the user identifier has expired indicating that the stored user properties for the user are no longer valid for the audience definition and that a last modified date of the audience definition is newer than a date of the audience definition stored at the cached data store; in response to the determination that the set of audiences is stale: access updated user properties for the user identifier; and generate the set of audiences for the user identifier based on the updated user properties; reset the timer in the cached data store for the user identifier; and serve the set of content according to the generated set of audiences.
	Claim 10: A method, comprising: receiving, from a computing device, a request for a set of content, the request associated with a user identifier; querying a cached data store to determine that a set of audiences for the user identifier is stale; querying an audience definition from an audience data store, based on the user identifier; querying stored user properties from a user property data store, based on the user identifier; determining that the set of audiences for the user identifier is stale by: determining that a 
	Claim 18: A computer-readable storage device, the computer-readable storage device including instructions that when executed by a computer, cause the computer to: receive, from a computing device, a request for a set of content, the request associated with a user identifier; query a cached data store to determine that a set of audiences for the user identifier is stale; query an audience definition from an audience data store, based on the user identifier; query stored user properties from a user property data store, based on the user identifier; determine that the set of audiences for the user identifier is stale by: determining that a timer for the user identifier has expired indicating that the stored user properties for the user are no longer valid for the audience definition and that a last modified date of the audience definition is newer than a date of the audience definition stored at the cached data store; in response to the determination that the set of audiences is stale: access updated user properties for the user identifier; and generate the set of audiences for the user identifier based on the updated user properties; reset the timer in the cached data store for the user identifier; and serve the set of content according to the generated set of audiences.


	Claim 1: The cited prior art on record Veeraraghavan; Venkatesh (US 7853665 B1) and YIN; Fenglin (US 20130318191 A1) do not teach or suggest in combination with “determining that a timer for the user identifier has expired indicating that the stored user properties for the user are no longer valid for the audience definition and that a last modified date of the audience definition is newer than a date of the audience definition stored at the cached data store".
	Claim 10: The cited prior art on record Veeraraghavan; Venkatesh (US 7853665 B1) and YIN; Fenglin (US 20130318191 A1) do not teach or suggest in combination with the rest of the limitations in the dependent claims “determining that a timer for the user identifier has expired indicating that the stored user properties for the user are no longer valid for the audience definition and that a last modified date of the audience definition is newer than a date of the audience definition stored at the cached data store”.
	Claim 18: The cited prior art on record Veeraraghavan; Venkatesh (US 7853665 B1) and YIN; Fenglin (US 20130318191 A1) do not teach or suggest in combination with the rest of the limitations in the dependent claims “determining that a timer for the user identifier has expired indicating that the stored user properties for the user are no longer valid for the audience definition and that a last modified date of the audience definition is newer than a date of the audience definition stored at the cached data store”.
	In addition, none of the references cited, reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made, knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claims 1, 10 and 18 as a whole.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN RAJAPUTRA whose telephone number is (571) 272-4669. The examiner can normally be reached on Monday-Friday, 8:30-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, ASHISH THOMAS can be reached on 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S. R./ 
Examiner, Art Unit 2164